                             Case 1:21-mj-00315-RMM Document 5 Filed 03/17/21 Page 1 of 1
AO zH2 (Rev.11/11)AnestWanant


                                         UNITED STATESDISTRICT COURT
                                                                for the

                                                         District of Columbia

                      United Statesof America
                                V                                 )




                                                                          Case:1:21-mj-00315
                        Michael Orangias
                                                                  )




                                                                          Assigned To : Mertweather, Robin M.
                                                                          Assign. Date : 3/16/2021
                                                                  )




                                                                  )
                                                                          Description: Complaint w/ Arrest Warrant
                                                                  )




                                                                  )




                             Defendant


                                                       ARREST WARRANT
To:       Any authorized law enforcementofficer

          YOU ARE COMMANDED to arrestandbring beforea United Statesmagistratejudge without unnecessarydelay
(name
    ofpersonfobearrested)                                             Michael Orangias
who is accused of an offense or violation based on the following document filed with the court:

D Indictment               a SupersedingIndictment        O Information         El SupersedingInformation              IX Complaint
a Probation Violation Petition              a SupervisedReleaseViolation Petition          a Violation Notice          a Order of the Court

Thisoffenseis briefly describedasfollows:

 18 U.S.C. § 1752(a)(1), (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.




Date:           03/16/2021
                                                                                  % -- @'„„*
                                                                                            Issuing oflcer’s signature


City and state:                     Washington, D.C.                        Robin M. Meriweather, U.S. MagistrateJudge
                                                                                              Printed name and title




          This warrant was received on (date)                         and the person was arrested on (date)            c>31\?Ian\
at (city and state)          eu: sy; tIe

         03/\g/Z07 t                                                                       Arresting ofIcer ’s signature


                                                                           C
                                                                               A,; ,+ qAsr:t.deT.\d                    Spa i ,\
